DETAILED ACTION
This office action is in response to application with case number 17/171,106 (filed on 02/09/2021), in which claims 1-20 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgment is made of applicant’s claim no priority for this application submitted on
02/09/2021.

	Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 02/09/2021 has been received and considered.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims (see MPEP §2111.01).
Examiner notes that Applicants have used the phrase “and/or” in claims 2, 8, 16 and 19. The Patent Trial and Appeal Board (PTAB) has held that use of the phrase “and/or” within a claim is not indefinite. According to the PTAB, “and/or” is not wrong, but it’s not preferred verbiage (see Ex Parte Gross, Appeal No. 2011-004811). 
Nevertheless, during patent examination, the pending claims must be given their broadest reasonable interpretation (BRI) consistent with the specification (see MPEP § 2111; Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005)). Based upon this guidance from the MPEP and the Federal Circuit Court of Appeals, the Examiner interprets the phrase “and/or” under its broadest reasonable interpretation of “or” for purposes of examination of the instant Application.



	


















Claim Rejections 35 USC 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2 and 4-10 are rejected under 35 USC §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
(a) it does not fall within one of the four statutory categories of invention, or 
(b) meets a three-prong test for determining that: 
(1) the claim recites a judicial exception, i.e. an abstract idea, 
(2) without integration into a practical application, and 
(3) does not recite additional elements that provide significantly more than the recited judicial exception.
Claim 1 is directed toward a method.  Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patentability.
With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claim 1 is directed toward the abstract idea of conveying an alert [judgment/ observation] based on evaluating information [evaluation/ opinion] about detected object [observation] in coverage area, which falls within the “Mental Processes” grouping of abstract ideas.
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  Although the claims recites collision avoidance system, a map and/or a pictorial representation of the first detection coverage area, there are no positively claimed limitations regarding the provided alert system.  There is no transformation or reduction of a particular article to a different state or thing.  There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  Unlike claim 3, there is no claimed use of the provided alert.  Rather, as mentioned above, the claims merely recite conveying an alert to a vehicle (e.g., hand waving, signal or gesture) based on evaluating information about detected object in coverage area.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claim 1 has no further limitations or structural elements, e.g. object detector, that go beyond the generic surveillance camera, it can clearly be seen that the abstract idea of conveying an alert to a vehicle based on detected object in coverage area is merely implemented on generic equipment [e.g., a computer].  Thus, there is no integration of the abstract idea into a practical application.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception.  Examiner takes official notice that the use of collision avoidance system, map and/or a pictorial representation of the detection coverage area(s) in Applicant’s claims, is a well-understood, routine and conventional activity.
Thus, since claim 1 is: (a) directed toward an abstract idea, (b) not integrated into a practical application, and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.
	Claims 2 and 4-10 do not comprise any further limitations which cause the abstract idea to be integrated into a practical application or recite significantly more than the abstract idea.  Therefore, claims 2 and 4-10 are also rejected under 35 U.S.C. 101.











Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 8-11, 13-14, and 16-19 are rejected under 35 USC §102(a)(1) as being clearly anticipated by PG Pub. No. US 2013/0253816 A1 by Caminiti et al. (hereinafter “Caminiti”)

As per claim 1, Caminiti teaches a method (Caminiti, in Fig. 1, Fig. 2, Fig. 2A, Fig. 4, Fig. 6, ¶7 &¶¶17-45, discloses a method for warning a vehicle and a pedestrian of the possible collision) comprising:
operating a first object detector having a first detection coverage area (Caminiti, in Fig. 1, Fig. 2 [reproduced here for convenience], Fig. 2A, Fig. 4, Fig. 6, ¶7 & ¶¶19-24, discloses a roadside infrastructure equipment having a plurality of roadside sensors selectively distributed throughout the infrastructure for detecting objects within a predetermined range. Caminiti’s disclosed sensors are consolidated onto pedestrian detection system 37 that is modular and exchanged depending on the desired range. Thus, the pedestrian detection system 37 provides a range of coverage determined by factors such as camera view and radar range);

    PNG
    media_image1.png
    725
    455
    media_image1.png
    Greyscale

Caminiti’s Fig. 2 (emphasis added)

detecting, by the first object detector in the first detection coverage area, a first object that is undetectable by a collision avoidance system of a vehicle (Caminiti, in Fig. 1, Fig. 2, Fig. 2A [reproduced here for convenience], Fig. 4, Fig. 6, ¶7 & ¶¶19-28, discloses the detecting of objects within a predetermined range. Caminiti further discloses the roadside infrastructure 30 gathers information regarding detected objects, such as the location, speed and direction of a detected object. Caminiti’s pedestrian detection system 37 gathers information from its nested sensors 22, 24, 26 and cameras 20, and processes the information so as to be independent of the system vehicle 18. Specifically, objects and pedestrians are identified by the pedestrian detection system 37 using the camera 20 [implies a first object that is undetectable by a collision avoidance system of a vehicle]);

    PNG
    media_image2.png
    709
    1170
    media_image2.png
    Greyscale

Caminiti’s Fig. 2A (emphasis added)

evaluating information about the first object (Caminiti, in Fig. 1, Fig. 2, Fig. 2A, Fig. 4, Fig. 6, ¶7 & ¶¶19-28, discloses information that is then processed so as to predict the path of each object detected within the roadside infrastructure 30. Caminiti further discloses the information is transmitted to the path predicting circuit 28 onboard the roadside infrastructure 30, and processed so as to generate a path prediction for each detected object); and
conveying, to the collision avoidance system of the vehicle based on evaluating the information about the first object, a first alert to prevent a collision between the vehicle and the first object (Caminiti, in Fig. 1, Fig. 2, Fig. 2A, Fig. 4, Fig. 6, ¶7 & ¶¶25-28, discloses the pedestrian detection system 37 gathers information from its nested sensors and cameras, and processes the information so as to be independent of the system vehicle 18. Specifically, objects and pedestrians are identified by the pedestrian detection system 37 using the camera 20 [implies a first object that is undetectable by a collision avoidance system of a vehicle]. The information is processed so as to predict the path of the pedestrian or object. The predicted path is transmitted to the system vehicle 18 using the DSRC 64 so as to warn the driver of a possible collision. Caminiti further discloses the path collision circuit 29 executes a warning algorithm 36 which plots the predicted paths onto a map to determine if there is a possibility of a collision. Caminiti, in ¶42, also discloses if the warning algorithm 36 determines that there may be a possibility of a collision, then a warning is transmitted to the system vehicle 18 notifying the system vehicle 18 that a potential collision exists. A driver interface 40, such as a display screen or a speaker, then notifies the driver of the potential collision).

As per claim 02, Caminiti teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Caminiti further teaches wherein the first object is an animate object, and  wherein the information about the first object comprises a location of the first object and/or a direction of travel of the first object (Caminiti, in Fig. 1, Fig. 2, Fig. 2A, Fig. 4, Fig. 6, ¶7 & ¶¶19-28, discloses that the pedestrian detection system 37 identifies pedestrians [i.e., animate object] by using the camera 20 and further discloses gathering information regarding detected objects, such as the location, speed and direction of a detected object. Caminiti, in ¶34, further discloses the system 10 provides other information relating to detected objects, such as whether the object is a pedestrian or an animal).


As per claim 4, Caminiti teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated. Caminiti further teaches comprising:

    PNG
    media_image3.png
    721
    1173
    media_image3.png
    Greyscale

Caminiti’s Fig. 4 (emphasis added)

operating a second object detector having a second detection coverage area that overlaps the first detection coverage area;
detecting, by the second object detector in the first detection coverage area, the first object that is undetectable by the collision avoidance system of the vehicle; and
validating the first alert by evaluating additional information about the first object;
and
conveying, to the collision avoidance system of the vehicle after validating by evaluating the additional information about the first object, the first alert to prevent the collision between the vehicle and the first object (Caminiti, in Fig. 2, Fig. 4 [reproduced here for convenience] & ¶¶24-27, discloses the pedestrian detection system 37 provides a range of coverage based on camera view and radar range [i.e., second object detector having a second detection coverage area that overlaps the first detection coverage area], and has a scalable coverage to accommodate a particular intersection or roadway [i.e., the first detection coverage area]. Caminiti further discloses that it is also anticipated to include a plurality of pedestrian detection systems 37 [implies second object detector] selectively distributed throughout the roadside infrastructure, and because the pedestrian detection subsystem incorporates a camera 20 and radar 32, collision prediction is not just limited to the road, but may also include instances where the vehicle is predicted to drive off the road, so long as that area is within the coverage of the pedestrian detection system 37. Caminiti also discloses the processing of imagery from the high resolution camera 56 and thermal image from the thermal camera 54 [i.e., evaluating additional information about the first object] so as to synchronize and fuse high dynamic range color camera imagery with thermal imagery from the thermal camera 54 for optimal target/pedestrian detection under all lighting and weather conditions. Caminiti further discloses the pedestrian detection system 37 gathers information from its nested sensors and cameras, processes the information so as to be independent of the system vehicle 18. Then, identifies objects and pedestrians. The information is processed so as to predict the path of the pedestrian or object. The predicted path is transmitted to the system vehicle 18 using the DSRC 64 so as to warn the driver of a possible collision).

As per claim 5, Caminiti teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Caminiti further teaches wherein the first object detector is an imaging device, and wherein the first alert conveyed to the collision avoidance system of the vehicle comprises a map of the first detection coverage area, the map including the first object located in the first detection coverage area (Caminiti, in Fig. 4 & ¶¶ 26-28, discloses the images captured by the cameras 20 [i.e., imaging device] is processed along with the GPS information so as to map the location of people within the camera 20 view. Caminiti further discloses executing a warning algorithm 36 which plots the predicted paths onto a map to determine if there is a possibility of a collision. Caminiti, in ¶44, also discloses mapping the path of each detected object and the system vehicle 18. The mapped paths are then processed to determine if the paths intersect or a possible collision exists).


As per claim 8, Caminiti teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Caminiti further teaches wherein evaluating the information about the first object comprises applying an object classification algorithm and/or a learning algorithm to identify the first object (Caminiti, in ¶26, discloses embedded model-based tracking algorithms to ensure detected objects are not dropped).

As per claim 9, Caminiti teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated. Caminiti further teaches wherein evaluating the information about the first object comprises:
determining, over a period of lime, one of a movement pattern of the first object or a pattern of placement of the first object at a first location in the first detection coverage area (Caminiti, in ¶26, discloses embedded model-based tracking algorithms to ensure detected objects are not dropped).

As per claim 10, Caminiti teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated. Caminiti further teaches comprising:
conveying, to the collision avoidance system of the vehicle, historic data about traffic movement in the first detection coverage area; and
evaluating, by the collision avoidance system, the historic data to prevent the collision between the vehicle and the first object (Caminiti, in ¶6 &¶26, discloses have a scalable and adaptable vehicle collision warning system that is selectively implemented on roadways having a history of traffic accidents such that the roadside infrastructure 30 is selectively implemented in areas having a history of accidents. Caminiti, in ¶¶29-33, discloses the predicted path of the system vehicle 18 is limited by time or distance. The path predicting circuit 28 may use more sophisticated processes, such as mathematical models for vehicle dynamics, or statistical models for pedestrian motion. Such models use the current information such as object location and velocity as an initial condition, and can be computed to assert the state of the object at a time in the future. The mathematical model may also take into consideration the path of the road, traffic light 38 conditions, and the like).












As per claim 11, Caminiti teaches a method (Caminiti, in Fig. 1, Fig. 2, Fig. 2A, Fig. 4, Fig. 6, ¶7 &¶¶17-45, discloses a method for warning a vehicle and a pedestrian of the possible collision) comprising:
receiving, by a vehicle, from a supervisory computer, a first alert, the first alert based on evaluating by the supervisory computer, information about an object detected by an object detector mounted on one of a building or a roadside fixture, wherein the object is undetectable by a collision avoidance system of the vehicle (Caminiti, in Fig. 1, Fig. 2 [reproduced here for convenience], Fig. 2A, Fig. 4, Fig. 6, ¶7 & ¶¶19-28, discloses a roadside infrastructure equipment having a plurality of roadside sensors selectively distributed throughout the infrastructure for detecting objects within a predetermined range. Caminiti’s disclosed sensors are consolidated onto pedestrian detection system 37 that is modular and exchanged depending on the desired range. Thus, the pedestrian detection system 37 provides a range of coverage determined by factors such as camera view and radar range. Caminiti further discloses the pedestrian detection system 37 gathers information from its nested sensors and cameras, and processes the information so as to be independent of the system vehicle 18. Specifically, objects and pedestrians are identified by the pedestrian detection system 37 using the camera 20 [implies a first object that is undetectable by a collision avoidance system of a vehicle]. The information is processed so as to predict the path of the pedestrian or object. The predicted path is transmitted to the system vehicle 18 using the DSRC 64 so as to warn the driver of a possible collision); and
preventing, by one of the collision avoidance system of the vehicle or a driver of the vehicle, a collision between the vehicle and the object, based on the first alert (Caminiti, in Fig. 1, Fig. 2, Fig. 2A, Fig. 4, Fig. 6, ¶7 & ¶¶25-28, discloses the path collision circuit 29 executes a warning algorithm 36 which plots the predicted paths onto a map to determine if there is a possibility of a collision. Caminiti, in ¶42, also discloses if the warning algorithm 36 determines that there may be a possibility of a collision, then a warning is transmitted to the system vehicle 18 notifying the system vehicle 18 that a potential collision exists. A driver interface 40, such as a display screen or a speaker, then notifies the driver of the potential collision).


As per claim 13, Caminiti teaches the method of claim 11, accordingly, the rejection of claim 11 above is incorporated.
Caminiti further teaches wherein the object detector comprises an infrared camera (Caminiti, in Fig. 2 & ¶¶22-26, discloses the pedestrian detection system 37 includes a thermal camera 54 [implies an infrared camera], and thermal images from the thermal camera 54 are processed for optimal target/pedestrian detection under all lighting and weather conditions) and wherein the method further comprises:
distinguishing, by the supervisory computer, an inanimate object from an animate object by evaluating data provided by the infrared camera to the supervisory computer (Caminiti, in Fig. 1, Fig. 2, Fig. 2A, Fig. 4 & ¶¶27-34, discloses objects [i.e., inanimate] and pedestrians [i.e., animate] are identified by the pedestrian detection system 37 and the system  provides other information relating to detected objects, such as whether the object is a pedestrian or an animal).

As per claim 14, Caminiti teaches the method of claim 11, accordingly, the rejection of claim 11 above is incorporated. Caminiti further teaches wherein the object is a pedestrian (Caminiti, in Fig. 1, Fig. 2, Fig. 2A, Fig. 4, Fig. 6, ¶7 & ¶¶19-34, discloses that the pedestrian detection system 37 identifies pedestrians by using the camera 20), and wherein the information about the object comprises a direction of travel of the pedestrian (Caminiti, in Fig. 1, Fig. 2, Fig. 2A, Fig. 4, Fig. 6, ¶7 & ¶¶19-28, discloses the detecting of objects within a predetermined range by the roadside infrastructure 30, and gathering information regarding detected objects, such as the location, speed and direction of a detected object), the method further comprising:
executing, by the supervisory computer, a path prediction procedure to determine the direction of travel of the pedestrian (Caminiti, in Fig. 1, Fig. 2, Fig. 2A, Fig. 4, Fig. 6, ¶7 & ¶¶19-28, discloses information that is then processed so as to predict the path of each object detected within the roadside infrastructure 30. Caminiti further discloses the information is transmitted to the path predicting circuit 28 onboard the roadside infrastructure 30, and processed so as to generate a path prediction for each detected object).


As per claim 16, Caminiti teaches the method of claim 11, accordingly, the rejection of claim 11 above is incorporated. Caminiti further teaches wherein the vehicle is a driver-operated vehicle, and wherein the method further comprises:
warning the driver of the vehicle through a buzzer in the vehicle, a haptic transducer in the vehicle, and/or an infotainment system in the vehicle (Caminiti, in ¶¶27-42, discloses The predicted path is transmitted to the system vehicle 18 using the DSRC 64 so as to warn the driver [implies driver-operated vehicle] of a possible collision. Caminiti further discloses a driver interface 40 disposed in the system vehicle 18 and the system vehicle 18 can then warn the driver that a collision is predicted. The driver interface 40 provides a visual or audible warning, such as a display screen or speaker, or a combination thereof [implies a buzzer in the vehicle, a haptic transducer in the vehicle, and/or an infotainment system in the vehicle] for notifying the driver of the potential collision).




As per claim 17, Caminiti teaches a vehicle (Caminiti, in Fig. 1, Fig. 2, Fig. 2A, Fig. 4, Fig. 6, ¶28, discloses a vehicle 18 method for warning a vehicle and a pedestrian of the possible collision) comprising:
a collision avoidance system comprising a vehicle controller and a sensor system (Caminiti, in Fig. 1, Fig. 2A, Fig. 4 & ¶28, discloses the system vehicle 18 is equipped to generate path prediction and collision warning onsite. Specifically, the system vehicle 18 is equipped with a path predicting circuit 28 and a path collision circuit 29 which is implemented in software. Caminiti further discloses the sensors 22, 24, 26 onboard the system vehicle 18), the vehicle controller comprising:
a memory that stores computer-executable instructions (Caminiti, in Fig. 1, Fig. 2A, Fig. 4 & ¶28, discloses the system vehicle 18 is equipped with a path predicting circuit 28 and a path collision circuit 29 which is implemented in software [implies computer-executable instructions stored on a memory]); and
a processor configured to access the memory and execute the computer executable instructions (Caminiti, in Fig. 1, Fig. 2A, Fig. 4 & ¶28, discloses the system vehicle 18 is equipped with a path predicting circuit 28 and a path collision circuit 29 [implies processor] which is implemented in software) to:
receive, from a supervisory computer, a first alert, the first alert based on evaluating by the supervisory computer, information about an object detected by an object detector mounted on one of a building or a roadside fixture (Caminiti, in Fig. 1, Fig. 2 [reproduced here for convenience], Fig. 2A, Fig. 4, Fig. 6, ¶7 & ¶¶19-28, discloses a roadside infrastructure equipment having a plurality of roadside sensors selectively distributed throughout the infrastructure for detecting objects within a predetermined range. Caminiti’s disclosed sensors are consolidated onto pedestrian detection system 37 that is modular and exchanged depending on the desired range. Thus, the pedestrian detection system 37 provides a range of coverage determined by factors such as camera view and radar range. Caminiti further discloses the pedestrian detection system 37 gathers information from its nested sensors and cameras, and processes the information so as to be independent of the system vehicle 18. Specifically, objects and pedestrians are identified by the pedestrian detection system 37 using the camera 20 [implies a first object that is undetectable by a collision avoidance system of a vehicle]. The information is processed so as to predict the path of the pedestrian or object. The predicted path is transmitted to the system vehicle 18 using the DSRC 64 so as to warn the driver of a possible collision);
determine that the object is undetectable by the sensor system of the vehicle (Caminiti, in Fig. 1, Fig. 2, Fig. 2A, Fig. 4, Fig. 6, ¶7 & ¶¶19-28, discloses Caminiti the pedestrian detection system 37 gathers information from its nested sensors and cameras, and processes the information so as to be independent of the system vehicle 18. Specifically, objects and pedestrians are identified by the pedestrian detection system 37 using the camera 20 [implies a first object that is undetectable by a collision avoidance system of a vehicle]. The information is processed so as to predict the path of the pedestrian or object. The predicted path is transmitted to the system vehicle 18 using the DSRC 64 so as to warn the driver of a possible collision); and
execute a preventive action to prevent a collision between the vehicle and the object, based on the information about the object (Caminiti, in Fig. 1, Fig. 2, Fig. 2A, Fig. 4, Fig. 6, ¶7 & ¶¶25-28, discloses the path collision circuit 29 executes a warning algorithm 36 which plots the predicted paths onto a map to determine if there is a possibility of a collision. Caminiti, in ¶42, also discloses if the warning algorithm 36 determines that there may be a possibility of a collision, then a warning is transmitted to the system vehicle 18 notifying the system vehicle 18 that a potential collision exists. A driver interface 40, such as a display screen or a speaker, then notifies the driver of the potential collision).

As per claim 18, Caminiti teaches the vehicle of claim 17, accordingly, the rejection of claim 17 above is incorporated. Caminiti further teaches wherein the object is a pedestrian (Caminiti, in Fig. 1, Fig. 2, Fig. 2A, Fig. 4, Fig. 6, ¶7 & ¶¶19-34, discloses that the pedestrian detection system 37 identifies pedestrians by using the camera 20), wherein the information about the object is a direction of travel of the pedestrian (Caminiti, in Fig. 1, Fig. 2, Fig. 2A, Fig. 4, Fig. 6, ¶7 & ¶¶19-28, discloses the detecting of objects within a predetermined range by the roadside infrastructure 30, and gathering information regarding detected objects, such as the location, speed and direction of a detected object), and wherein the processor executes additional computer-executable instructions to:
determine, based on the direction of travel of the pedestrian, the preventive action to be performed in order to avoid a collision between the vehicle and the pedestrian (Caminiti, in Fig. 1, Fig. 2, Fig. 2A, Fig. 4, Fig. 6, ¶7 & ¶¶25-28, discloses the information is processed so as to predict the path of the pedestrian or object. The predicted path is transmitted to the system vehicle 18 using the DSRC 64 so as to warn the driver of a possible collision. Caminiti further discloses both the system vehicle 18 and roadside infrastructure 30 are equipped with a path predicting circuit 28 and a path collision circuit 29 both of which may be implemented in software. Caminiti also discloses the roadside infrastructure 30 is in communication with the system vehicle 18, and transmits to each other their respective path predictions. The path predictions are processed by the onsite path collision circuit 29 that executes a warning algorithm 36 which plots the predicted paths onto a map to determine if there is a possibility of a collision).

As per claim 19, Caminiti teaches the vehicle of claim 18, accordingly, the rejection of claim 18 above is incorporated. 
Caminiti further teaches wherein the vehicle is a driver-operated vehicle, and  wherein the preventive action comprises providing a warning through a buzzer in the vehicle, a haptic transducer in the vehicle, and/or an infotainment system in the vehicle (Caminiti, in ¶¶27-42, discloses The predicted path is transmitted to the system vehicle 18 using the DSRC 64 so as to warn the driver [implies driver-operated vehicle] of a possible collision. Caminiti further discloses a driver interface 40 disposed in the system vehicle 18 and the system vehicle 18 can then warn the driver that a collision is predicted. The driver interface 40 provides a visual or audible warning, such as a display screen or speaker, or a combination thereof [implies a buzzer in the vehicle, a haptic transducer in the vehicle, and/or an infotainment system in the vehicle] for notifying the driver of the potential collision).












	Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

	Claims 3 and 12 are rejected under 35 USC §103 as being unpatentable over Caminiti (PG Pub. No. US 2013/0253816 A1) in view of Patent Publication No. US 6,472,978 B1 to Takagi et al. (hereinafter “Takagi”)

As per claim 3, Caminiti teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated.
Caminiti further teaches wherein the first object is a pedestrian (Caminiti, in Fig. 1, Fig. 2, Fig. 2A, Fig. 4, Fig. 6, ¶7 & ¶¶19-34, discloses that the pedestrian detection system 37 identifies pedestrians by using the camera 20), and the method further comprises:
conveying, to  (Caminiti, in Fig. 1, Fig. 2, Fig. 2A, Fig. 4, Fig. 6, ¶25 & ¶¶37-39, discloses the pedestrian detection system 37 protects pedestrians by notifying pedestrians [i.e., second alert] within its predetermined range of a possible collision).
While Caminiti, in certain embodiments, requires the roadside infrastructure 30 to actuates the alert mechanism to notify nearby pedestrians of the potential collision, and discloses that prior art requires the pedestrian to be equipped with a device in order to receive the warning (see at least Caminiti’s ¶25 & ¶43), it does not explicitly teach a personal communication device of the pedestrian.

    PNG
    media_image4.png
    475
    605
    media_image4.png
    Greyscale

Takagi’s Fig. 4

Takagi teaches, in Fig. 1, Fig. 4 [reproduced here for convenience], Fig. 6, Fig. 8, Col. 7 & Col. 10-11 that is was old and well known at the time of filing in the art of preventing traffic accidents between vehicles and pedestrians, a personal communication device of the pedestrian (Takagi, in Fig. 1, Fig. 4 [reproduced here for convenience], Fig. 6 & Col. 10-11, claims a portable means to be carried by said pedestrian [i.e., personal communication device] for receiving a first signal, and for generating and transmitting a low power second signal, and for producing an alarm only when receiving said first signal. Takagi, in Fig. 8 & Col. 7, further discloses a potable transmitter/receiver 804 that receives the vehicle signal 805 and produces an alarm to the pedestrian 803 notifying that there is the vehicle 801 near the pedestrian 803. Takagi also denotes an alarm unit which produce an alarm to the pedestrian 803 in FIG. 8 notifying that there is a vehicle near the pedestrian when the potable spread-spectrum receiver 1004 receives the vehicle signal 1010).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Caminiti in view of Takagi, as both inventions are directed to the same field of endeavor - preventing traffic accidents between vehicles and pedestrians and the combination would provide for improved traffic accident preventing system to alarm both a driver on vehicle and a pedestrian each other using a radio communication unit when they are located close even if a pedestrian is out of a driver's view field (see Takagi’s Abstract & Col. 1).


As per claim 12, the claim is directed towards a method that recites similar limitations performed by the method steps of claim 3. The cited portions of Caminiti and Takagi used in the rejection of claim 3 teach the same steps to perform the method of claim 12. Therefore, claim 12 is rejected under the same rationales used in the rejections of claim 3 as outlined above.






Claims 6-7 are rejected under 35 USC §103 as being unpatentable over Caminiti (PG Pub. No. US 2013/0253816 A1)

As per claim 6, Caminiti teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated. Caminiti further teaches comprising:
operating a second object detector having a second detection coverage area;
detecting, by the second object detector in the second detection coverage area, a second object that is undetectable by the collision avoidance system of the vehicle; and
conveying, to the collision avoidance system of the vehicle based on evaluating additional information about the second object, a second alert to prevent a collision between the vehicle and the second object after the vehicle has avoided a collision with the first object (Caminiti, in Fig. 2, Fig. 4 & ¶¶24-27, discloses the pedestrian detection system 37 has a scalable coverage to accommodate a particular intersection or roadway. Caminiti further discloses that it is also anticipated to include a plurality of pedestrian detection systems 37 [implies second object detector] selectively distributed throughout the roadside infrastructure).
It would have been obvious to one of ordinary skill in the art of Caminiti before the time of invention to scale the disclosed object detection steps with the disclosed plurality of pedestrian since looping algorithm steps known in the art for continue the pedestrian protection of a possible collision over time and would have been well within the scope of invention to incorporate as a substitute.

As per claim 7, Caminiti teaches the method of claim 6, accordingly, the rejection of claim 6 above is incorporated. 
Caminiti further teaches wherein the first detection coverage area is a first section of an alley and the second detection coverage area is a second section of the alley, and 
wherein the first alert comprises a pictorial representation of the first detection coverage area, the second detection coverage area, the first object located in the first detection coverage area, and the second object located in the second detection coverage area (Caminiti, in ¶24, discloses the pedestrian detection system 37 is scalable, meaning that the coverage provided may be modified to accommodate a particular intersection or roadway. Caminiti, in ¶34 & ¶42, further discloses the driver interface 40 [i.e., pictorial representation] provides a visual or audible warning, such as a display screen or speaker, or a combination thereof. The system 10 provides other information relating to detected objects, and notifies the driver of the potential collision).

	
	

	
	
	
	
	






















Claims 15 and 20 are rejected under 35 USC §103 as being unpatentable over Caminiti (PG Pub. No. US 2013/0253816 A1) in view of PG. Pub. No. US 2015/0210279 A1 to Agnew et al. (hereinafter “Agnew”)

As per claim 15, Caminiti teaches the method of claim 14, accordingly, the rejection of claim 14 above is incorporated.
While Caminiti discloses the system vehicle 18 is equipped with the onboard path collision circuit 29, which executes a warning algorithm 36 that processes all of the predicted paths to determine if the system vehicle 18 may collide with any of the detected objects. And, if the warning algorithm 36 determines that there may be a possibility of a collision, then a warning is transmitted to the system vehicle 18 notifying the system vehicle 18 that a potential collision exists (see at least Caminiti’s ¶¶ 28-42), it does not explicitly teach wherein the vehicle is an autonomous vehicle and the method further comprises: determining, by the collision avoidance system, a travel path based on the direction of travel of the pedestrian, to avoid a collision between the pedestrian and the autonomous vehicle.
Agnew teaches, in Fig.1 [reproduced here for convenience] & ¶5 that is was old and well known at the time of filing in the art of autonomous vehicle operation system, wherein the vehicle is an autonomous vehicle and the method further comprises: determining, by the collision avoidance system, a travel path based on the direction of travel of the pedestrian, to avoid a collision between the pedestrian and the autonomous vehicle (Agnew, in Fig. 1 & ¶5, discloses a collision avoidance system for an autonomous vehicle that includes a steering system capable of changing a steering angle for the vehicle, and a controller. The controller includes instructions for performing a pedestrian avoidance maneuver including at least one of steering the vehicle to the maximum available separation distance).

    PNG
    media_image5.png
    309
    1326
    media_image5.png
    Greyscale
 
Agnew’s Fig. 1 (emphasis added)

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Caminiti in view of Agnew, as both inventions are directed to the same field of endeavor - preventing traffic accidents between vehicles and pedestrians and the combination would provide for avoiding unexpected pedestrian actions and increasing safety in vehicles which operate under autonomous or semiautonomous conditions (see Agnew’s ¶¶3-22).

As per claim 20, Caminiti teaches the vehicle of claim 18, accordingly, the rejection of claim 18 above is incorporated.
While Caminiti discloses the system vehicle 18 is equipped with the onboard path collision circuit 29, which executes a warning algorithm 36 that processes all of the predicted paths to determine if the system vehicle 18 may collide with any of the detected objects. And, if the warning algorithm 36 determines that there may be a possibility of a collision, then a warning is transmitted to the system vehicle 18 notifying the system vehicle 18 that a potential collision exists (see at least Caminiti’s ¶¶ 28-42), it does not explicitly teach wherein the vehicle is an autonomous vehicle, and wherein the preventive action comprises executing a driving maneuver to avoid the collision between the autonomous vehicle and the pedestrian.
Agnew teaches, in Fig.1 [reproduced here for convenience] & ¶5 that is was old and well known at the time of filing in the art of autonomous vehicle operation system, wherein the vehicle is an autonomous vehicle, and wherein the preventive action comprises executing a driving maneuver to avoid the collision between the autonomous vehicle and the pedestrian (Agnew, in ¶5, discloses a collision avoidance system for an autonomous vehicle that includes a steering system capable of changing a steering angle for the vehicle, and a controller. The controller includes instructions for performing a pedestrian avoidance maneuver including at least one of steering the vehicle to the maximum available separation distance).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Caminiti in view of Agnew, as both inventions are directed to the same field of endeavor - preventing traffic accidents between vehicles and pedestrians and the combination would provide for avoiding unexpected pedestrian actions and increasing safety in vehicles which operate under autonomous or semiautonomous conditions (see Agnew’s ¶¶3-22).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Seok (Patent Application Publication Number KR 10-1354049 B1) discloses a collision possibility data calculation procedure of calculating collision possibility between a pedestrian and a vehicle, and a procedure of transmitting the calculated collision possibility data to the vehicle and the pedestrian terminal. The vehicle performs a pedestrian collision warning procedure including a procedure of warning collision possibility to a driver by receiving the collision possibility data from the road side unit. 

    PNG
    media_image6.png
    333
    599
    media_image6.png
    Greyscale

Seok’s Fig. 1
Hussein et al. (DOI: 10.1109/ITSC.2016.7795885) discloses a collision prediction algorithm based on Pedestrian to Vehicle (P2V) and Vehicle to Pedestrian (V2P) communication technologies, which increases the visual situational awareness of Vulnerable Road Users (VRUs) regarding the nearby location of both autonomous and manually-controlled vehicles in a user-friendly form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911. The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.



/TAREK ELARABI/Examiner, Art Unit 3661